agreement, Kennedy stated that he was entering his plea freely and
                voluntarily without threats or promises of any kind. Although Kennedy
                testified at the evidentiary hearing that this statement was a lie and he
                pleaded guilty because he feared for his own safety and the safety of his
                family, and he testified that his confessions to the police were false, the
                district court determined that this testimony was not credible. The court
                noted that Kennedy wrote a statement that was attached to the
                presentence investigation report in which he admitted to robbing a bar.
                When questioned about this at the evidentiary hearing, Kennedy
                acknowledged that the only bar he was charged with robbing was the Alibi
                Lounge, he did not fear for his safety or the safety of his family when he
                wrote the statement, and he was not coerced into writing that statement.
                The district court also noted that although Kennedy was given an
                opportunity to address the court at sentencing, Kennedy did not assert at
                the time that he was innocent of the Alibi Lounge robbery and he never
                indicated to the court that he entered his plea under duress. Kennedy
                explained at the evidentiary hearing that he did not inform the court of
                the prior duress or move to withdraw his plea to the Alibi Lounge robbery
                because he thought the sentencing consequences would be the same. The
                district court found that Kennedy failed to demonstrate that he was acting
                under duress when he entered his guilty plea. We conclude that the
                totality of the circumstances supports the district court's determination
                that the plea was voluntarily entered, State v. Freese, 116 Nev. 1097, 1104,
                13 P.3d 442, 447 (2000), and, therefore, the district court did not abuse its
                discretion by denying this claim.
                            Kennedy also claims that the district court erred by denying
                his claim that his counsel was ineffective for failing to investigate an alibi

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                witness. When reviewing the district court's resolution of an ineffective-
                assistance claim, we give deference to the court's factual findings if
                supported by substantial evidence and not clearly erroneous but review
                the court's application of the law to those facts de novo. Lader v. Warden,
                121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005). The district court found
                that counsel was not ineffective because the alleged alibi witness testified
                at the evidentiary hearing that she would not have cooperated with
                counsel had counsel interviewed her and counsel credibly testified that he
                was never aware that there was a possible alibi witness. See Strickland v.
                Washington, 466 U.S. 668. 687-88 (1984); Hill v. Lockhart, 474 U.S. 52, 58-
                59 (1985). The record supports the district court's findings, and we
                conclude the district court did not err as a matter of law.
                            Having concluded that Kennedy's claims lack merit, we
                            ORDER the judgment of the district court AFFIRMED.




                cc: Hon. Brent T. Adams, District Judge
                     Mary Lou Wilson
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A